Exhibit 10.25

ASSIGNMENT, ASSUMPTION AND RATIFICATION AGREEMENT

THIS ASSIGNMENT, ASSUMPTION AND RATIFICATION AGREEMENT (this “Agreement”) is
made and entered into effective as of the 25th day of July, 2007 (the “Effective
Date”), by and between AMVEST Osage, Inc. (the “Assignor”), and CEP
Mid-Continent LLC (the “Assignee”).

WITNESSETH:

WHEREAS, Assignor desires to sell, assign and transfer to Assignee all of its
interest, rights, duties and obligations under the Exploration and Development
Agreement dated July 25, 2005, as amended, by and between Assignor and the Osage
Tribe of Indians of Oklahoma (the “Exploration and Development Agreement”), and
Assignee desires to accept said sale, assignment and transfer upon the terms and
conditions hereinafter set forth;

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and other good and valuable consideration. the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
covenant and agree as follows:

1. Assignment. Assignor hereby sells, assigns and transfers to Assignee its
interests, rights, duties and obligations under the Exploration and Development
Agreement with respect to the interest and lands set forth in the Exploration
and Development Agreement (the “Interests”).

2. Acceptance, Ratification and Indemnification. Assignee hereby accepts the
foregoing sale, assignment and transfer and promises to faithfully perform all
other covenants, stipulations, agreements and obligations under the Exploration
and Development Agreement with respect to the interests and ratifies, adopts,
and confirms the Exploration and Development Agreement to the same extent as if
Assignee had executed the Exploration and Development Agreement. Assignee shall
indemnify and save Assignor harmless from any and all obligations, claims,
demands, actions, causes of action, suits, proceedings, damages, liabilities,
costs or expenses of every nature whatsoever (collectively “Liabilities”) which
relate to the Interests. The provisions of this Section 2 shall survive the
performance of the terms and conditions of this Agreement.

3. Binding Effect. This Agreement shall become effective upon the execution and
acknowledgement of all the parties hereto. This Agreement shall be binding upon
the respective heirs, personal representatives, successors and assigns of the
parties hereto. The parties hereto shall execute and deliver such further and
additional instruments, agreements and other documents as may be necessary to
evidence or carry out the provision of this Agreement.

4. Entire Agreement. This Agreement supersedes all previously made between the
parties hereto relating to its subject matter. There are no other understandings
or agreements between them.



--------------------------------------------------------------------------------

5. Notices. All notices or other documents under this Agreement shall be in
writing and delivered personally or mailed by certified mail, postage prepaid,
addressed to the parties at the following addresses:

 

Assignor:    AMVEST Osage, Inc.    P0 Box 970    Skiatook, OK 74070   
Attention: Mr. Paul Bruce, President    Facsimile No. (918) 396-0867 Assignee:
   CEP Mid-Continent LLC    One Allen Center    500 Dallas Street, Suite 3300   
Houston, TX 77002    Attention: Elizabeth Evans    Facsimile No. (713) 344-2901
If to the Tribe:    Osage Minerals Council    Osage Nation    Tribal
Administration Building    813 Grandview Avenue    Pawhuska, Oklahoma 74056   
Attn: Ms. Jewell Purcell. Chairperson    Facsimile No. (918) 287-2257
With a copy to:    Osage Agency    Bureau of Indian Affairs    P.O. Box: 1539   
Pawhuska, OK 74056    Attention: Superintendent - Melissa Currey    Facsimile
No. (918) 287-4320

6. Waiver. No party hereto shall be deemed to have waived the exercise of any
right which it holds hereunder unless such waiver is made expressly and in
writing (and, without limiting the generality of the foregoing, no delay or
omission by any party hereto in exercising any such right shall be deemed a
waiver of its future exercise). No such waiver made in any instance involving
the exercise of any such right shall be deemed a waiver as to any other such
instance, or any other such right.

7. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

8. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oklahoma.



--------------------------------------------------------------------------------

9. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.

 

ASSIGNOR By:   /s/ Bruce J. Sakashita Name: Bruce J. Sakashita Title: Vice
President ASSIGNEE By:   /s/ Angela A. Minas Name:   Angela A. Minas Title:  
Chief Financial Officer



--------------------------------------------------------------------------------

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

This instrument was acknowledged before me on this 24th day of July, 2007 by
Buce J. Sakashita, as Vice President of AMVEST Osage, Inc., a Virginia
corporation.

 

/s/ Cherise C. Aguilar Notary Public

 

My Commission Expires: May 11, 2009

 

 

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

This instrument was acknowledged before me on this 24th day of July, 2007, by as
President of CEP Mid-Continent LLC, a Delaware limited liability company.

 

/s/ Cherise C. Aguilar Notary Public

 

My Commission Expires: May 11, 2009 (SEAL)